DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/6/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 2-6 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently in condition for allowance. Said claim, and its subsequent dependent claims, are directed towards a non-obvious improvement over the prior art of record as said claim language recites a fuel dispenser power distribution system comprising processing circuitry configured to: “establish secured communication with a remote server; power down one or more direct current peripheral components in response to receiving a remote power down communication when the one or more direct current peripheral components are energized; cause an indicator to be activated to indicate that the direct current peripheral components are de-energized and the alternating current loads are energized; power up the one or more direct current peripheral components in response to receiving a remote power up communication when the direct current peripheral components are de-energized; and cause the indicator to be activated to indicate that both the direct current peripheral components are energized and the alternating current power supply is active.” Said language, when taken into consideration with the claim in its entirety, is believed to place the claim in condition for allowance. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A fuel dispenser power distribution system comprising:      an alternating current power supply configured to receive alternating current power from a power source and supply alternating current power to one or more alternating current loads associated with the fuel dispenser;      an alternating current to direct current power converter configured to convert a portion of the alternating current power to direct current power for one or more direct current peripheral components associated with the fuel dispenser; and      processing circuitry configured to:          establish secured communication with a remote server;           power down one or more direct current peripheral components in response to receiving a remote power down communication when the one or more direct current peripheral components are energized;           cause an indicator to be activated to indicate that the direct current peripheral components are de-energized and the alternating current loads are energized;           power up the one or more direct current peripheral components in response to receiving a remote power up communication when the direct current peripheral components are de-energized; and           cause the indicator to be activated to indicate that both the direct current peripheral components are energized and the alternating current power supply is active.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836